Citation Nr: 0706703	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  03-35 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial disability rating for coronary 
artery disease, status post myocardial infarction, greater 
than 10 percent prior to April 2, 2002 and greater than 30 
percent thereafter.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel




INTRODUCTION

The veteran had active duty from January 1991 to April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York and an April 2005 rating decision of the VA 
Appeals Management Center (AMC) in Cleveland, Ohio.  

The case returns to the Board following remands to the RO in 
July 2004 and February 2005.  In an April 2005 rating 
decision, the AMC granted an increased rating for coronary 
artery disease, status post myocardial infarction, evaluated 
as 10 percent disabling from June 29, 2001 and as 30 percent 
disabling from April 2, 2002.  The case is again before the 
Board for final appellate review.  


FINDINGS OF FACT

1.  Before April 2, 2002, the veteran's coronary artery 
disease, status post myocardial infarction, is manifested by 
a workload of 11 METs, mild septal hypertrophy, hypertrophy 
if the right ventricle, hypokinesia involving the basal and 
mid inferior wall of the left ventricle, and an ejection 
fraction of 65 percent, with no evidence of acute congestive 
heart failure.         

2.  As of April 2, 2002, the veteran's coronary artery 
disease, status post myocardial infarction, is manifested by 
a workload of 11 to 13 METs, mild hypertrophy of the left 
ventricular posterior wall and the interventricular septum, 
hypokinesia involving the basal septum and basal to mid 
inferior wall segments, and an ejection fraction of 66 
percent, with no evidence of acute congestive heart failure.         




CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 30 
percent for coronary artery disease, status post myocardial 
infarction, before April 2, 2002 have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.104, 
Diagnostic Code 7005 (2006).  

2.  The criteria for an initial disability rating greater 
than 30 percent for coronary artery disease, status post 
myocardial infarction have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.104, 
Diagnostic Code 7005 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree 
of disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's coronary artery disease, status post myocardial 
infarction, is evaluated under Diagnostic Code (Code) 7005, 
arteriosclerotic heart disease (coronary artery disease.  38 
C.F.R. § 4.104.  Under Code 7005, a 10 percent rating is 
assigned when a workload of greater than 7 METs but not 
greater than 10 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; continuous medication is required.  
A 30 percent evaluation is assigned when a workload of 
greater than 5 METs but not greater than 7 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; there is 
evidence of cardiac hypertrophy or dilation on 
electrocardiogram, echocardiogram, or X-ray.  A 60 percent 
rating is warranted when there is evidence of more than one 
episode of acute congestive heart failure in the past year, 
or; a workload of greater than 3 METs but not greater than 5 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; there is left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent.  38 C.F.R. § 4.104 
(2006).  

Here, before April 2, 2002, the veteran's coronary artery 
disease, status post myocardial infarction, is rated as 10 
percent disabling.  Treadmill Exercise Reports from Genesee 
Memorial Hospital dated June and October 1993 indicated a 
workloads of 13 and 14 METs, respectively.  A May 1995 Report 
of Consultation from Buffalo Angiographic Associates 
indicated a diagnosis of coronary artery disease prior to the 
veteran undergoing his second cardiac cauterization.  Left 
ventricular function showed mild inferior hypokinesis with an 
ejection fraction of 61 percent.  In February 1996, a 
thallium stress test showed some left ventricular 
hypertrophy.  A March 1999 Echocardiography Report from 
Genesee Cardiology Associates indicated mild septal 
hypertrophy as well as hypokinesia involving the basal and 
mid inferior wall of the left ventricle.  There was an 
ejection fraction of 65 percent.  A March 2000 Stress Test 
Report indicated a workload of 11 METs and noted that he 
veteran's exercise capacity improved since the 1999 tests.  
There was no evidence of congestive heart failure.  

Although the veteran's septal hypertrophy is only mild, it is 
still evidenced by the March 1999 Echocardiography Report and 
left ventricular hypertrophy was noted in 1996.  Accordingly, 
resolving doubt in the veteran's favor, the Board finds that 
the evidence supports a 30 percent disability rating for 
coronary artery disease, status post myocardial infarction, 
before April 2, 2002.  38 C.F.R. § 4.3.  To this extent, the 
appeal is granted.

As to whether the veteran's coronary artery disease, status 
post myocardial infarction, is more than 30 percent 
disabling, it is noted that on reviewing the evidence, it is 
clear that the overall disability picture does not more 
closely approximate the criteria for the next higher rating.  
38 C.F.R. § 4.7.  An Echocardiography Report dated April 2, 
2002 indicates a workload of 13 METs and an ejection fraction 
of 66 percent.  The April 2002 report also noted mild 
hypertrophy of the left ventricular posterior wall and the 
interventricular septum as well as hypokinesia involving the 
basal septum and basal to mid inferior wall segments.  A 
March 2004 Treadmill Exercise Test Report indicated a 
workload of 11 METs.  There is no evidence of any congestive 
heart failure.  Accordingly, the Board finds that the 
preponderance of the evidence is against an initial 
disability rating greater than 30 percent for coronary artery 
disease, status post myocardial infarction.  38 C.F.R. § 4.3.  
To this extent, the appeal is denied.    

Moreover, the Board finds that referral for consideration of 
an extraschedular rating for coronary artery disease, status 
post myocardial infarction, is not warranted because 
exceptional circumstances have not been demonstrated.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97-98 (1997); 38 C.F.R. 
§ 3.321(b)(1) (2001).  That is, the record does not reflect 
frequent hospitalizations.  In addition, there is no evidence 
of marked interference with employment attributed to the 
disability that is not already contemplated by the regular 
rating schedule.  See 38 C.F.R. § 4.1 (the rating schedule is 
based on the average impairment of earning capacity).  
Therefore, the Board finds that the preponderance of the 
evidence is against a rating in excess of 30 percent before 
or after April 2, 2002.  38 C.F.R. § 4.3.    

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  38 U.S.C.A. § 5103(a).  That is, by letters dated 
November 2001 and August 2004, as well as in the November 
2003 statement of the case and November 2004 supplemental 
statement of the case, the RO advised the veteran of the 
evidence needed to substantiate his claim and explained what 
evidence it was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  In addition, the November 2003 
statement of the case and November 2004 supplemental 
statement of the case include the text of the regulation that 
implements the notice and assistance provisions from the 
statute.  

Although the veteran did not receive specific notice 
informing him to submit all relevant evidence in his 
possession prior to the November 2002 rating decision, 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
veteran was provided such notice by letter dated August 2004.  
Accordingly, the Board finds that the RO has provided all 
required notice.  38 U.S.C.A. § 5103(a), 38 C.F.R. 
§ 3.159(b)(1); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

In the present appeal, although the veteran was not provided 
with explicit notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal, the Board finds that he was provided 
with general notice of the necessary evidence in his November 
2003 statement of the case, November 2004 supplemental 
statement of the case, and by letter dated August 2004.  The 
Board further finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, No. 02-1814 (September 22, 2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. § 
5103(a) notice had been provided to the appellant, the Court 
found that the evidence established that the veteran was 
afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case).  

With respect to the duty to assist, the RO has obtained all 
available service records, VA treatment records, and multiple 
VA examinations.  See 38 U.S.C.A. § 5103A(d).  In addition, 
the veteran provided private medical records as well as lay 
evidence in the form of his own written statements and 
testimony at his August 2002 DRO hearing.  As there is no 
indication of outstanding evidence, the Board is satisfied 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.


ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, a 30 percent initial disability rating for 
coronary artery disease, status post myocardial infarction, 
prior to April 2, 2002 is granted.

An initial disability rating greater than 30 percent for 
coronary artery disease, status post myocardial infarction is 
denied.  



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


